DETAILED ACTION
This action is in response to the application filed 7 December 2021, claiming benefit back to 9 July 2019.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 March 2022 has been considered by the examiner.

Continuation
This application is a continuation application of U.S. application no. 16/506,637 filed on 9 July 2019, now U.S. Patent 11,210,615 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Specification
The disclosure is objected to because of the following informalities: Starting on page 54 of Applicant’s specification, under the heading Example System and Device, the paragraph numbers restart at [0001], and continue to [0014], and then on page 60, under the heading Conclusion, the paragraph number resumes at [00139].  
	Appropriate correction is required.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 5 – 7, 9 – 13, and 16 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. 11,210,615 (‘615 patent).

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘615 patent recites all of the limitations of claim 1 of the instant application, and as such would anticipate the instant claim.
	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘615 patent recites substantially similar limitations to those of claim 2 of the instant application, (e.g. receiving, as part of the sharing workflow, user input  specifying a name of the first group in the ‘615 patent, and receiving, as part of the sharing workflow, a third user input specifying a name of the group in the instant Application), and said limitations would be obvious over the instant application. 
	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the ‘615 patent recites narrower limitations than found in the claim of the instant application, and as such would anticipate the instant claim.
	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘615 patent recites narrower limitations than found in the claim of the instant application, and as such would anticipate the instant claim.
	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘615 patent recites all of the limitations of claim 6 of the instant application, and as such would anticipate the instant claim.
	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘615 patent recites narrower limitations than found in the claim of the instant application, and as such would anticipate the instant claim.

	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘615 patent recites all of the limitations of claim 9 of the instant application, and as such would anticipate the instant claim.
	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘615 patent recites all of the limitations of claim 10 of the instant application, and as such would anticipate the instant claim.
	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘615 patent recites narrower limitations than found in the claim of the instant application, and as such would anticipate the instant claim.
	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘615 patent recites all of the limitations of claim 12 of the instant application, and as such would anticipate the instant claim.
	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘615 patent recites narrower limitations than found in the claim of the instant application, and as such would anticipate the instant claim.
	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the ‘615 patent recites all of the limitations of claim 15 of the instant application, and as such would anticipate the instant claim.
	
	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between claim 1 of the ‘615 patent and claim 16 is that claim 1 recites the steps being performed ‘by a project collaboration system on at least one computing device’, while instant claim 16 recites ‘a digital medium environment with which to share a collaboration project with a group, a computing device comprising: a processing device; and a memory component coupled to the processing device and having stored thereon multiple instructions that, responsive to execution by the processing device’ performing the steps also recited in claim 1 of the ‘615 patent.  Claim 17 of the ‘615 patent recites ‘a digital medium environment with which to share a collaboration project with a group, a computing device comprising: a processor; and computer-readable storage media having stored thereon multiple instructions that implement a project collaboration system and that, responsive to execution by the processor’.  It would have been obvious to substitute the ‘at least one computing device’ of claim 1 for the ‘computing device comprising: a processor; and computer-readable storage media having stored thereon multiple instructions that implement a project collaboration system and that, responsive to execution by the processor’ of claim 17 in order to further limit and define the computing device performing the steps.
	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 (as combined with claim 17) of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘615 patent recites substantially similar limitations to those of claim 17 of the instant application, (e.g. receiving, as part of the sharing workflow, user input  specifying a name of the first group in the ‘615 patent, and receiving, as part of the sharing workflow, a third user input specifying a name of the group in the instant Application), and said limitations would be obvious over the instant application. 
	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 (as combined with claim 17) of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the ‘615 patent recites narrower limitations than found in the claim of the instant application, and as such would anticipate the instant claim.
	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 (as combined with claim 17)  of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘615 patent recites narrower limitations than found in the claim of the instant application, and as such would anticipate the instant claim.
	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 (as combined with claim 17)  of U.S. Patent No. 11,210,615 (‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘615 patent recites narrower limitations than found in the claim of the instant application, and as such would anticipate the instant claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of receiving a user request to initiate a sharing workflow for the collaboration project; receiving, as part of the sharing workflow, a first user input selecting the group management option; receiving, as part of the sharing workflow, a second user input that is an identifier of a user to include in the group; causing the group to be created and the user included in the group to be stored by communicating an indication of the group and the identifier of the user to a contact information system for storage; receiving a user request, as part of the sharing workflow, to share the collaboration project with the group; and causing, in response to the user request to share the collaboration project, an invitation to access the collaboration project to be sent to each member of the group . These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. scheduling / sharing information; managing relationships between people; managing human mental activity)1, but for the recitation of generic computer components.  Here, the computing device is merely a tool used to implement the steps2. The mere nominal recitation of a generic computing device does not take the claim limitation out of the certain methods of organizing human activity grouping. Thus, the claim recites a certain method of organizing human activity.

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claim 1, 9 and 15 recite displaying, as part of the sharing workflow and in response to the user request to share the collaboration project, a group management option to create a group. Claim additionally 1 recites a method implemented by at least one computing device; Claim 10 alternatively recites a group management system to present a sharing workflow for a collaboration project and to receive a user request to initiate a sharing workflow for the collaboration project, the group management system including a group creation module, and a project sharing module ;  and claim 15 alternatively recites a computing device comprising: a processor; and a memory component coupled to the processing device and having stored thereon multiple instructions that, responsive to execution by the processing device, cause the processing device to perform operations.  
	The displaying step is recited at a high level of generality, and amounts to insignificant extra solution activity of displaying information.  The hardware recited in the claims, in addition to the modules and computer readable medium, are also recited at a high level of generality, and merely automate the steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 9:
Claim 2 merely adds additional extra solution steps of receiving input and storing data, which are generic computer functions previously known to the industry [e.g. receiving, processing, and storing data;;  automating mental tasks];
Claims 3 and 4 merely add additional extra solution steps of receiving input and updating group information, which are generic computer functions previously known to the industry [e.g. receiving, processing, and storing data;;  automating mental tasks];
Claim 5 merely adds steps of receiving permission data;
Claim 6 merely further describes the project does not further limit the abstract idea;
Claims 7 and 8 merely recite assigning permissions to members; and

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. one computing device; a group management system to present a sharing workflow for a collaboration project and to receive a user request to initiate a sharing workflow for the collaboration project, the group management system including a group creation module, and a project sharing module; and a processor; and a memory component coupled to the processing device and having stored thereon multiple instructions that, responsive to execution by the processing device, cause the processing device to perform operations]  amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry3  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., pages 54 – 60, under the heading Example System and Device, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation4.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Goyal; Teekam Chand et al. (US 20180205676), disclosing creating groups in a messaging system;
Hadfield; Marc C. (US 20090222743, disclosing meme-based graphical user interface and team collaboration system;
Switzer; David et al. (US 20060221858, disclosing user experience for collaborative ad-hoc networks;
Claman; Timothy H. et al. (US 20130275312, disclosing methods and systems for collaborative media creation;
Goodman; Marina et al. (US 20060059253, disclosing architectures for netcentric computing systems;
Cannata, Michael J.  et al. (US 20050021629, disclosing web-based groupware system;
Manion, Todd R.  et al. (US 20050216556, disclosing real-time collaboration and communication in a peer-to-peer networking infrastructure;
Grason; Thomas et al. (US 20080046442, disclosing web-based collaborative framework;
Chatterjee; Ramkrishna et al. (US 20070124373, disclosing methods and apparatus for defining a collaborative workspace;
Schmitter; Eric (US 20080288914, disclosing method and software for collaboration;
Schwartz; Alan et al. (US 20120030729, disclosing collaborative structured analysis system and method;
Gudipaty; Ananta et al. (US 20090192845, disclosing integrated real time collaboration experiences with online workspace.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) II.C. 
        
        2 See, e.g. Fairwarning IP, LLC v. Iatric Systems, Inc. (No. 15-1985, (Fed. Cir. Oct. 11, 2016)), in which it was held that  the instant claims invoke the computer as a tool where any purported improvements come from the capabilities of a general-purpose computer, rather than the patented method itself.
        
        3 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        4 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).